At a former day of this term, we dismissed the appeal by reason of a defective recognizance. Since then and in due time, appellant has filed in this court a certified copy of a recognizance containing the same defects, together with a prayer for the rehearing in this case. Appellant has not deemed it necessary to file a motion to reinstate the appeal, accompanied by an appeal bond or a corrected recognizance. Hence we adhere to our original opinion dismissing the appeal.
Furthermore, we note that there is no judgment of conviction in the record.
The motion to reinstate the appeal is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.